Citation Nr: 0032500	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  97-29 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a lung disability.

4.  Entitlement to an increased original disability rating 
for bursitis, left hip, currently rated as 10 percent 
disabling.

5.  Entitlement to an increased (compensable) original 
disability rating for residuals of right ovarian cyst 
rupture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to March 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Newark, New Jersey, which granted a claim by the veteran 
seeking entitlement to service connection for left hip 
bursitis, assigning a 10 percent disability rating, and for 
residuals of a ruptured right ovarian cyst, assigning a 
noncompensable rating.  In that decision, the RO also denied 
claims seeking entitlement to service connection for a back 
disability, hearing loss, and a lung disability.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

During a May 2000 personal hearing before the undersigned, 
the veteran testified that she hurt her back in service and 
had occasionally seen a chiropractor and physician for 
treatment.  The case was held in abeyance for 60 days, at the 
representative's request, to obtain additional records, but 
none were submitted.  The veteran also testified that she was 
in the Reserves/National Guard from 1987-1993 and attempts by 
the RO to obtain her service medical records from that period 
of service have not been completely successful.  

The veteran was apparently scheduled for VA examination of 
her service-connected hip and ovarian cyst disabilities, 
according to an October 1998 VA compensation and pension 
examination request form.  However, no subsequent medical 
examination report is of record, and nothing in the claims 
file indicates that the veteran failed to appear for any such 
examination.  The RO must attempt to find out if the 
examination took place, and, if so, obtain a copy of that 
examination report.

Additional examination is necessary because it is not clear 
from the medical evidence of record what is the exact nature 
and severity of her service-connected disabilities.  In 
regard to her left hip bursitis, the most recent medical 
evidence is a May 1997 VA examination report.  That report 
provides results of objective examination of the left hip.  
However, it concludes that some of the current symptoms are 
due to the veteran's recent weight gain, pes planus, and 
degenerative joint disease of the sacroiliac joint.  None of 
these conditions are service-connected.  The disability and 
functional impairment caused by these conditions must be 
distinguished from those caused solely by her bursitis.

Similarly, in regard to the veteran's ovarian cyst 
disability, the Board finds the current medical evidence 
unclear.  A March 1998 VA examination report indicates that 
the veteran was status post total abdominal hysterectomy and 
bilateral salpingo-oophorectomy secondary to a fibroid uterus 
and bowel adhesions.  However, in an October 1997 VA 
examination report it was opined that the veteran's 
hysterectomy was not related to her ovarian cyst condition, 
even though it was also opined that the bowel adhesions may 
be related to the cyst condition.  Overall, it is not clear 
as to what are the residuals of the veteran's right ovarian 
cyst rupture.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
asked to list all private and VA 
treatment for pertinent disability since 
her service discharge.  After obtaining 
any necessary authorization, the RO 
should attempt to obtain the records 
identified and associate them with the 
claims folder.  The RO should attempt to 
obtain a copy of a report of VA 
examination, requested by the RO in 
October 1998.  If no such examination was 
conducted, or if the veteran failed to 
report for it, that fact should be noted 
in the claims folder.  Copies of all 
correspondences made and records obtained 
should be added to the claims folder.

2.  An appropriate official at the RO 
should attempt to obtain the veteran's 
complete medical folder from her periods 
of Reserve/National Guard service from 
1987 to 1993.  

3.  Thereafter, the RO should schedule 
the veteran for VA hip and gynecological 
examinations.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the 
examiners prior to the examinations.  The 
veteran must be given adequate notice of 
the requested examinations, which 
includes advising her of the consequences 
of failure to report for them.  If she 
fails to report for any examination, this 
fact should be documented in the claims 
folder.

The purpose of the hip examination is to 
determine the current nature and severity 
of that disability.  In making this 
assessment, only the veteran's left hip 
bursitis is to be evaluated, with an 
attempt to distinguish any symptoms 
caused by degenerative joint disease of 
the sacroiliac joint, pes panus, weight 
gain, or other nonservice-connected 
pathology.  The hip examiner should 
determine whether the hip bursitis causes 
ankylosis of the hip; abduction motion 
lost beyond 10 degrees; adduction limited 
so that the legs cannot be crossed; or 
rotation limited so that the affected leg 
cannot toe-out more than 15 degrees.  
Limitation of hip extension and flexion, 
if any, should also be determined.  The 
examiner should also indicate whether or 
not, and to what degree, the left hip has 
functional impairment due to pain on 
motion, weakness, instability, 
fatigability, incoordination, or other 
impairment as per 38 C.F.R. §§ 4.40, 4.45  
(2000), and DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The purpose of the gynecological 
examination is to determine the nature 
and severity of the veteran's service-
connected ovarian cyst condition, namely 
the residuals of a right ovarian cyst 
rupture.  The examiner should determine 
all current gynecological symptoms and 
pathology, e.g. status post hysterectomy, 
endometriosis, and bowel and pelvic 
adhesions, and, for each disorder found, 
render an opinion as to whether or not it 
is related to the right ovarian cyst 
condition.  The examiner should review 
the medical evidence in the claims file, 
including the recent prior VA 
gynecological examination reports, in 
order to clarify the relationship, if 
any, between the veteran's hysterectomy, 
bowel and pelvic adhesions, and the right 
ovarian cyst rupture.

All clinical findings should be reported 
in detail.  Such tests as the examining 
physicians deem necessary should be 
performed.  The reports of the 
examinations should include a complete 
rationale for all opinions expressed and 
should be made part of the claims folder.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The veteran is hereby placed on notice that, pursuant 
to 38 C.F.R. § 3.655 (2000), failure to attend a scheduled 
VA examination without good cause may result in an adverse 
determination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 



